Citation Nr: 1103947	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-09 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD), to include paranoid schizophrenia and 
major depression.


REPRESENTATION

Veteran represented by:	John Stevens Berry, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from September 1971 to July 
1972.

This matter is before the Board of Veterans' Appeals (Board) from 
a December 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In April 
2010, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  The Veteran does not have PTSD as a result of his service.

2.  The Veteran does not have an acquired psychiatric disorder 
(other than PTSD), as a result of his service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during the Veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2010).  

2.  An acquired psychiatric disorder (other than PTSD) was not 
incurred or aggravated during the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2010).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that he has PTSD, and an acquired psychiatric 
disorder (other than PTSD), due to his service.  He has asserted 
that he began experiencing symptoms during service that included 
auditory hallucinations, and that he has PTSD as a result of 
several claimed inservice stressors (discussed in greater detail, 
infra).  

On several occasions, beginning in 1995, the RO denied the 
Veteran's claim for service connection for PTSD.  Most recently, 
in February 1997, the RO denied a claim for PTSD.  The Veteran 
appealed, and in October 2005, the Board denied the claim; the 
Board also denied a claim for service connection for an acquired 
psychiatric disorder (other than PTSD).  

In June 2007, the Veteran filed to reopen the claims for service 
connection for PTSD, and an acquired psychiatric disorder (other 
than PTSD).  In December 2007, the RO determined that new and 
material evidence had not been presented to reopen either claim.  
The Veteran appealed.  In April 2010, Board reopened the claims, 
and remanded them for additional development.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that 
service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for a 
psychosis, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309. 

Applicable regulations provide that service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a), a link, established by medical 
evidence between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  

During the pendency of this appeal, a new version of 38 C.F.R. § 
3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  
Among other things, in some cases, the new regulation 
significantly changes the criteria for determining whether or not 
a claimed stressor is considered to have been verified.  However, 
as discussed infra, the Veteran is not shown to have participated 
in combat, or to have served in a war zone; his relevant 
stressors are alleged to have occurred in the United States, and 
in Germany, and the changes are not applicable to his claim.  

Personality disorders are not diseases or injuries in the meaning 
of applicable legislation for disability compensation purposes.  
38 C.F.R. §§ 3.303(c), 4.9; Winn v. Brown, 8 Vet. App. 510, 516 
(1996), Beno v. Principi, 3 Vet. App. 439 (1992).  

As an initial matter, in April 2010, the Board remanded these 
claims.  The Board directed that an attempt be made to verify the 
Veteran's claimed stressful incidents, as reported in his October 
and November 2007 statements.  The Board further directed that 
the Veteran's treatment records from the VA Medical Center (VAMC) 
in Omaha, Nebraska, be obtained from 1988 to the present.  
Finally, the Board directed that the Veteran be afforded a 
medical examination to ascertain the presence and etiology of 
PTSD, and any acquired psychiatric disorder (other than PTSD), to 
include paranoid schizophrenia and major depression.  

In May 2010, the Veteran's medical treatment reports were 
received from the Omaha VAMC, dated between 1987 and 2010.  That 
same month, the RO determined that the Veteran had not submitted 
sufficient stressor details to warrant a request to verify the 
Veteran's stressors with the U. S. Army & Joint Services Records 
Research Center (JSRRC) (discussed in greater detail, infra).  In 
June 2010, the Veteran was afforded a VA examination.  The report 
of this examination shows that the examiner stated that the 
Veteran's C-file had been reviewed.  The report shows that the 
Veteran's relevant service and post-service medical history was 
summarized, and that an examination was performed.  The report 
includes detailed findings from that examination, and shows that 
he was afforded a multiaxial assessment.  The report includes an 
etiological opinion that is accompanied by a sufficient 
rationale.  Under the circumstances, there is no basis to find 
that the examiner did not have a sufficient basis for his 
opinion, or that this examination report is inadequate.  See 
Prejean v. West, 13 Vet. App. 444, 448- 9 (2000); Neives-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given the 
foregoing, the Board finds that there has been substantial 
compliance with its remand.  See Dyment v. West, 13 Vet. App. 
141, 146-147 (1999) (noting that a remand is not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (finding that remands which would 
only result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

As a final preliminary matter, the Board finds that the Veteran 
is not a credible historian.  Although the Veteran's discharge 
(DD Form 214) and personnel file (DA Form 20) do not show that he 
ever served in Vietnam, the Veteran is shown to have claimed to 
have served in Vietnam.  See May 1993 Social Security 
Administration report; VA examination report, dated in March 
1995.  In other reports, he has denied ever serving in Vietnam.  
He has repeatedly been diagnosed with substance abuse disorders, 
as well as psychotic disorders that include schizophrenia, and he 
has repeatedly been noted to have a criminal history that 
includes imprisonment for several years due to theft.  Although 
the Veteran is shown to have repeatedly reported a history of a 
post-service sexual assault while in prison, and to have been 
stabbed in the chest in 1976, see e.g., VA reports dated in March 
1986, December 1992, April 1993, and August 1996, he did not 
report either of these stressors to the VA examiner in June 2010.  
See June 2010 VA examination report (in which the examiner noted, 
"[h]e did not mention other stressors such as the sexual assault 
while he was in prison.").  The Board therefore finds that the 
Veteran is not a credible historian.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19-20 (1991); see also Caluza v. Brown, 7 Vet. App. 
498 (1995) (holding that in weighing credibility, VA may consider 
interest, bias, inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, consistency 
with other evidence of record, malingering, desire for monetary 
gain, and demeanor of the witness).   

The Veteran's service treatment reports show that in October 
1971, he was treated for situational depression, with crying 
spells and decreased sleep.  He reported a history of a "nervous 
condition" for "several years" (there is no medical evidence 
to show that he had a pre-existing acquired psychiatric 
disorder).  The Veteran's separation examination report, dated in 
June 1972, shows that his psychiatric condition was clinically 
evaluated as normal.  

The post-service medical evidence is dated between 1985 and 2010.  
Overall, this evidence shows that beginning in 1992, the Veteran 
received a great deal of treatment and hospitalization for 
psychiatric symptoms, to include substance abuse treatment.  His 
diagnoses included schizophrenia, PTSD, major depressive 
disorder/depression, an adjustment disorder, and polysubstance 
abuse, to include alcohol abuse, cocaine abuse, and marijuana 
abuse.  He was also noted to have a personality disorder.  

Reports from the Social Security Administration (SSA) show that 
the SSA determined that the Veteran was disabled as of August 
1992 due to psychiatric symptoms; his diagnoses included paranoid 
schizophrenia, alcohol abuse, psychoactive substance abuse, and 
PTSD.  

A.  PTSD

The Veteran's stressor statements show that he asserts that he 
was hit in the face by a rotating tank gun which knocked him off 
of the tank, which "knocked [him] out," and which caused him to 
lose two teeth, in Germany in 1971, and that he was hit in the 
left eye by a bullet (i.e., a shell casing) while he was cleaning 
his rifle at Ft. Leonard Wood.  See Veteran's statements, 
received in October 1996, April 2003 and October 2007.  In 
another statement, he asserted that he had PTSD due to having 
friends killed in Vietnam, and that he "always felt that [he] 
should have been there with them."  See Veteran's statement, 
received in August 1996.  He later identified these friends as 
J.B., and L.A., although he indicated some uncertainty as to 
their correct names.  See Veteran's statements, received in 
October and November of 2007.  He has stated that he cannot name 
the units to which either of these men were assigned, or the 
dates of their deaths.  He has stated that he did not report the 
incident on the tank because he was afraid that he would get into 
trouble.  Id.  

The Board initially finds that the evidence does not show that 
the Veteran participated in combat.  Although he has, at times, 
claimed service in Vietnam, the Veteran has not specifically 
asserted that he participated in combat, and he is not shown to 
have received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12; 65 
Fed. Reg. 6256-6258 (2000); VBA's Adjudication Procedure Manual, 
M21- 1MR (hereinafter "M21- 1MR"), Part III.iv.4.H.29.b, c.  The 
Board therefore finds that the Veteran did not participate in 
"combat" for the purposes of the combat presumption.  See Cohen 
v. Brown, 10 Vet. App. 128, 145 (1997).  In reaching this 
determination, the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is against a 
finding of participation in combat, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); VAOPGCPREC 12-99.

As it is not shown the Veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service stressor 
must be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 
(1998); Cohen v. Brown, 10 Vet. App. 128 (1997); see also M21- 
1MR, Part III.iv.4.H.29.a, i.  

In memorandums, dated in December 2007 and May 2010, the RO 
determined that the Veteran had failed to submit sufficient 
stressor details that were capable of verification.  See M21- 
1MR, Part IV.ii.1.D.16. 

With regard to the Veteran's claim that he has PTSD due to two 
friends of his being killed in Vietnam, the Board finds that 
these "stressors" may not be accepted.  Under M21- 1MR, Part 
III.iv.4.H.29.d., "[c]redible supporting evidence that an in-
service stressor actually occurred includes, in part, evidence 
that specifically documents the Veteran's personal participation 
in the event.  See also M21- 1MR, Part III.iv.4.H.29.e 
(discussing evidentiary requirements to show a "claimant's 
personal participation" and "the veteran's personal exposure to 
the event").  Here, the Veteran is not shown to have served in 
Vietnam, and he has not asserted that he witnessed either of 
these deaths.  The Board further points out that the June 2010 
supplemental statement of the case states that the RO had 
attempted to verify the death of J.B., but that they found at 
least 28 possible matches.  In any event, as the Veteran did not 
witness either of these claimed deaths, these are not acceptable 
stressors.  Id.

With regard to the stressor involving being knocked off of a 
tank, the Court has held that it is not an impossible or onerous 
task for appellants who claim entitlement to service connection 
for PTSD to supply the names, dates and places of events claimed 
to support a PTSD stressor.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also Hayes v. Brown, 5 Vet. App. 60, 68 
(1993); M21-1MR, Part IV.ii.1.D.15.a (attempt at corroboration 
not required where stressors are not capable of being 
documented), and 14.d. (noting that claimants must provide, at a 
minimum, a stressor that can be documented, the location where 
the incident took place, the approximate date (within a two-month 
period of time) of the incident, and the unit of assignment at 
the time the stressful event occurred).  Here, the Veteran has 
not provided a location or a reasonably specific time frame for 
the claimed stressor, he has stated that he did not report the 
incident, his service treatment reports do not show any treatment 
for a head injury, dental treatment, or any other injury, that is 
reasonably consistent with this claimed stressor, and the claimed 
stressor does not appear to be capable of verification.  See M21-
1MR, Part III.iv.4.H.32.j.  In summary, the Veteran has failed to 
provide VA with reasonably specific details of this claimed 
stressor.  In addition, there is no evidence in the Veteran's 
discharge, his personnel file, or the other evidence of record 
that is sufficient to corroborate this claimed stressor, and the 
Board finds that this stressor is not verified.  

Finally, the Veteran claims that he has PTSD as a result of a 
cartridge hitting him in the eye while he was cleaning his 
weapon.  The Veteran's service treatment reports show that in 
November 1971, he was treated after an expelled shell from his 
rifle struck him in the left eye.  He was noted to have a large 
corneal ulceration with partial blurring  of vision.  His injury 
was irrigated and he was given an eye patch.  A report of follow-
up treatment, dated two days later, notes, "now healed."  The 
remainder of the service treatment reports are negative for 
treatment of left eye symptoms, or findings of a left eye 
diagnosis.  Given the inservice evidence of treatment for a left 
eye injury, this stressor is deemed to have been verified.

The post-service medical evidence has previously been summarized.  
In addition, a VA examination report, dated in June 2010, shows 
that the examiner stated that the Veteran's claims file and 
medical records had been reviewed.  The examiner recorded the 
Veteran's claimed stressors (which have previously been 
summarized), and summarized his relevant service and post-service 
medical history.  The Axis I diagnoses were schizophrenia, 
paranoid type, chronic PTSD, major depressive disorder, alcohol 
dependence in full sustained remission, cocaine dependence in 
full  sustained remission, marijuana abuse with active but 
infrequent use, and active nicotine dependence.  The examiner 
appeared to have accepted all of the claimed stressors as having 
been verified.  He stated that none of them met the "A" 
criteria for a stressor under DSM-IV, but that his post-service 
sexual assault did meet this criteria.  The examiner stated that 
the Veteran's PTSD symptoms were more likely than not related to 
the sexual assault while he was in prison.  

The Board finds that the claim must be denied.  The only verified 
stressor is an incident involving a left eye injury in 1971.  
There is no competent evidence to show that this stressor meets 
the criteria for a valid stressor under DSM-IV.  The only 
competent opinion which specifically addresses this stressor is 
found in the June 2010 VA examination report, and this opinion 
weighs against the claim.  In that report, the examiner stated 
that the Veteran's PTSD symptoms were more likely than not 
related to a post-service sexual assault while he was in prison.  
Given the foregoing, the Veteran's claim for service connection 
for PTSD fails on the basis that the Veteran is not shown to have 
participated in combat, that the evidence shows that his PTSD is 
not related to the sole verified inservice stressor, and that all 
elements required for such a showing have not been met.  
Accordingly, service connection for PTSD must be denied.  

In reaching this decision, the Board has considered a notation in 
a May 2007 VA progress note from a VA physician, P.P., M.D., as 
well as an August 2010 statement from this same physician.  The 
May 2007 progress note states, "In my professional opinion, 
based on my review of the notes and patient interview, the PTSD 
symptoms that he suffers from currently are more likely than not 
to be associated with the trauma he sustained when he was in 
Germany."  

As an initial matter, there is no requirement that additional 
evidentiary weight be given to the opinion of a physician who 
regularly treats a veteran; courts have repeatedly declined to 
adopt the "treating physician rule."  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001) (discussing the no "treating physician 
rule" in determining disability ratings); Harder v. Brown, 5 Vet. 
App. 183, 188 (1993).  In addition, when read in context, this 
opinion is based on the Veteran's report of being knocked off of 
a tank.  The Veteran has been determined not to be a credible 
historian, this is not a verified stressor, and Dr. P does not 
discuss the Veteran's post-service stressors.  It is merely a 
bare conclusion that is unaccompanied by explanation or citation 
to any medical findings.  See Stefl v. Nicholson, 21 Vet. App. 
120, 123 (2007) (holding that a mere conclusion by a medical 
doctor is insufficient to make an informed decision as to what 
weight to assign the doctor's opinion).  This report is therefore 
not afforded sufficient probative value to warrant a grant of the 
claim.  Neives-Rodriguez; see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997) (finding that the Board has the 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its relationship to 
other items of evidence"); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005).  

With regard to the August 2010 statement, Dr. P asserts:

This letter is to state that [the Veteran] 
is one of my patients.  He suffers from 
Schizophrenia, major depressive disorder 
recurrent type and also has symptoms of 
post traumatic stress disorder.  He has 
been under mental health treatment with me 
since 2004.  He is compliant with treatment 
and has been stable.  In my professional 
opinion, his psychological problems have 
resulted from his service experience.  

However, even assuming that the phrase "symptoms of 
posttraumatic stress disorder" is equivalent to a diagnosis of 
PTSD, the first four sentences of this statement are not relevant 
to the issue of the etiology of the Veteran's PTSD.  The relevant 
aspect of this etiological opinion is one sentence long.  It does 
not discuss or specify any particular inservice stressor(s) as 
the basis for his conclusion.  As with the May 2007 statement, 
Dr. P does not discuss the Veteran's relevant post-service 
history of stressors; it is merely a bare conclusion that is 
unaccompanied by an explanation or citation to any medical 
findings.  See supra, Stefl; Neives-Rodriguez; Madden.  
Accordingly, this report is not afforded sufficient probative 
value to warrant a grant of the claim.  

In summary, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for PTSD.  Accordingly, service connection for PTSD must be 
denied.  

B.  Acquired Psychiatric Disorder (other than PTSD)

The Veteran's service treatment reports, and post-service medical 
reports, have been summarized above.  

A VA examination report, dated in June 2010, has previously been 
discussed.  The Axis I diagnoses noted paranoid schizophrenia, 
chronic PTSD, major depressive disorder, alcohol and cocaine 
dependence, both in full sustained remission, and marijuana abuse 
with active but infrequent use.  In that report, the examiner 
states that the Veteran was discharged in 1972, that there was no 
documentation of psychiatric treatment until 1992, and that, 
"[I]f he had prodromal symptoms of schizophrenia while on active 
duty the full-blown schizophrenia would have become apparent 
within a few years at the discharge.  That did not happen."     

The Board finds that the claim must be denied.  The Veteran's 
service treatment reports show treatment for situational 
depression in October 1971, with no subsequent treatment for the 
remaining period of service, a period of about nine months.  His 
psychiatric condition was clinically evaluated as normal in his 
June 1972 separation examination report.  Given the foregoing, a 
chronic condition is not shown during service.  See 38 C.F.R. § 
3.303.  Furthermore, the earliest relevant post-service medical 
evidence of treatment for psychiatric symptoms is dated in 1992.  
This is about 20 years after separation from service.  This 
lengthy period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Finally, the Board finds that the June 2010 VA examiner's opinion 
is highly probative evidence against the claim.  The examiner, a 
psychiatrist, indicated that his opinion was based on a review of 
the Veteran's claims file, and it is accompanied by a 
rationalized explanation which takes into account the Veteran's 
post-service history.  There is no medical evidence to show that 
a psychosis was manifest to a compensable degree within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  In 
summary, the evidence does not show that the Veteran has an 
acquired psychiatric disorder (other than PTSD) that was caused 
by his service.  The Board therefore finds that the preponderance 
of the evidence is against the claim, and that the claim must be 
denied.  

In reaching this decision, the Board has considered the August 
2010 statement from Dr. P.  However, he gives no reason for 
expanding his etiological opinion from PTSD (in May 2007) to 
schizophrenia, and major depressive disorder recurrent type.  The 
relevant aspect of this etiological opinion is one sentence long.  
This opinion does not discuss the Veteran's relevant post-service 
history, to include the 20-year gap in treatment between 
separation from service and 1992; it is merely a bare conclusion 
that is unaccompanied by explanation or citation to any medical 
findings.  See supra, Stefl; Neives-Rodriguez; Madden.  
Accordingly, this report is not afforded sufficient probative 
value to warrant a grant of the claim.  

C.  Conclusion

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (noting that a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issues on appeal are based on the contentions that PTSD, and 
an acquired psychiatric disorder (other than PTSD), were caused 
by service that ended in 1971.  The Veteran's statements would 
normally be competent evidence to show that he experienced 
psychiatric symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  

Competency of evidence must be distinguished from the weight and 
credibility of the evidence, which are factual determinations 
going to the probative value of the evidence.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence; 
if the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
a veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board finds that the Veteran's written testimony is 
insufficiently probative to warrant a grant of either of the 
claims.  The Veteran has been found not to be credible, and he 
does not have the requisite skill, knowledge, or training, to be 
competent to provide a diagnosis of PTSD, or an acquired 
psychiatric disorder (other than PTSD), or to state whether 
either of these conditions were caused or aggravated by service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this 
regard, while the Board acknowledges that the absence of any 
corroborating medical evidence supporting his assertions does not 
render his statements incredible in and of itself, such absence 
is for consideration in determining credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the 
absence of contemporaneous medical documentation may go to the 
credibility and weight of a veteran's lay testimony, but the lack 
of such evidence does not, in and of itself, render the lay 
testimony incredible); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition).  In this case, the Veteran's 
service treatment records show treatment for situational 
depression in October 1971, with no subsequent treatment during 
his remaining period of service, and no relevant findings in his 
separation examination report, the post-service medical records 
do not show any relevant treatment prior to 1992, and the claims 
files include highly probative VA opinions against the claims.  
Given the foregoing, the Board finds that the service treatment 
reports, and the post-service medical evidence, outweigh the 
Veteran's contentions to the effect that he has the claimed 
conditions that are related to his service.

In reaching these decisions, the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the Veteran's claims, the doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in July 2007, and 
March and September of 2008.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available service treatment reports, and post-service 
records relevant to the issues on appeal have been obtained and 
are associated with the Veteran's claims file.  The RO has 
obtained the Veteran's service treatment reports, his VA and non-
VA medical records, and SSA records.  The Veteran has been 
afforded an examination, and etiological opinions have been 
obtained.  The report of this examination reflects that the 
examiner reviewed the Veteran's past medical history, recorded 
his current complaints, conducted an appropriate evaluation, and 
rendered appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  The Board therefore 
concludes that this examination report is adequate for purposes 
of rendering a decision in the instant appeal.  See 38 C.F.R. § 
4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).
ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder (other 
than PTSD), to include paranoid schizophrenia and major 
depression is denied.





____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


